                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                         REBECCA ROSALES,
                                   8                                                      Case No. 5:17-cv-03643-EJD
                                                       Plaintiff,
                                   9
                                                 v.                                       PRETRIAL ORDER (JURY)
                                  10
                                         TARGET CORPORATION,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The above-entitled action is scheduled for a Trial Setting Conference on November 1,

                                  14   2018. Based on the parties’ Joint Trial Setting Conference Statement, the court has determined an

                                  15   appearance is unnecessary at this time. Accordingly, the Trial Setting Conference is VACATED

                                  16   and the parties are ordered to comply with the following schedule.

                                  17          IT IS HEREBY ORDERED that the following schedule shall apply to this case:

                                  18    EVENT                                                          DATE

                                  19    Fact Discovery Cutoff                                           September 30, 2018 (expired)

                                  20    Designation of Opening Experts with Reports                     February 1, 2019

                                  21    Designation of Rebuttal Experts with Reports                    February 14, 2019

                                  22    Expert Discovery Cutoff                                         April 1, 2019

                                  23    Dispositive Motion Deadline                                     October 25, 2018

                                  24    Hearing on Anticipated Dispositive Motion(s)                   9:00 a.m. on December 13, 2018

                                  25    Final Pretrial Conference                                      11:00 a.m. on June 27, 2019

                                  26    Joint Final Pretrial Conference Statement, Motions in Limine   June 13, 2019
                                        and Exchange of Exhibits
                                  27

                                  28
                                   1
                                           Voir Dire Questions, Proposed Jury Instructions, Oppositions July 3, 2019
                                   2       to Motions in Limine and Proposed Jury Verdict Forms
                                   3       Trial Exhibits                                                   July 9, 2019

                                   4       Jury Selection                                                    9:00 a.m. on July 16, 2019
                                   5
                                           Jury Trial1                                                      July 16, 17, 19, 23, 24, 2019
                                   6

                                   7       Jury Deliberations                                               July 24, 26, 2019

                                   8             IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                   9   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to all pretrial
                                  10   submissions.
                                  11             The court advises the parties that this is the final case schedule. All parties are expected
                                  12   to comply as directed above. This schedule will not be amended further absent the presentation of
Northern District of California
 United States District Court




                                  13   good cause necessitating such an amendment.
                                  14             IT IS SO ORDERED.
                                  15   Dated: October 23, 2018
                                  16                                                      ______________________________________
                                  17                                                      EDWARD J. DAVILA
                                                                                          United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23   1
                                          Jury trials will are held in full day sessions on Tuesdays, Wednesdays and Fridays, unless the
                                  24   Court specifies otherwise. On the date set for jury selection, counsel should be prepared to
                                       commence trial proceedings immediately after a jury is identified. The final trial schedule will be
                                  25   confirmed at the Final Pretrial Conference.

                                  26
                                       2
                                         A copy of Judge Davila’s standing order is also available on the court’s website at
                                       www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                  27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                       for Civil Cases.”
                                  28                                                   2
                                       Case No.: 5:17-cv-03643-EJD
                                       PRETRIAL ORDER (JURY)
